      Case 1:17-cv-03086-AJN-SDA Document 300 Filed 03/24/20 Page 1 of 4

                                                                                                                                      3/30/20
                                                                                                           Lawrence M. Kaye
                                                                                                                           Partner
                                                                                                              Phone:   212.592.1410
                                                                                                                Fax:   212.545.3331
                                                                                                              lkaye@herrick.com


March 24, 2020

VIA ECF

The Honorable Alison J. Nathan                                                                        SO ORDERED                3/30/20
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007                                                                          Alison J. Nathan, U.S.D.J.

Re:    Republic of Turkey v. Christie’s Inc. and Michael Steinhardt, 17 Civ. 3086 (AJN)

Your Honor:

We are the attorneys for Plaintiff, Republic of Turkey (“Plaintiff” or “Republic”). We appreciate
the Court’s prompt ruling on the parties’ joint request last week for extensions of the pre-trial
submission deadlines and the adjournment sine die of the trial in this case. (Dkt #297). We are
writing your Honor again, however, because much has changed since last week when we made the
application for an adjournment and even since last Friday when your Honor granted the
application, necessitating this further application for an extension of the pretrial deadlines.

On March 22, 2020, Herrick, Feinstein LLP, the attorneys for Plaintiff, in response to Governor
Cuomo’s March 20, 2020 Executive Order (No. 202.8), closed its office, except to permit access
to two staff personnel in the mailroom and IT staff only as needed. Partners, associates and other
employees at the firm are no longer permitted access to the office. In addition, the transition from
an office environment to everyone working remotely has caused connectivity problems and, in at
least three cases, serious technical failures and delays. Our firm’s IT staff is simply overwhelmed.
Accordingly, our ability to meet the so-ordered filing deadlines has been compromised.

On top of that, because of New York City’s recent and alarming developments concerning the
spread of COVID-19, two of Plaintiff’s attorneys and their families have temporarily relocated
outside of the City which adds to the complications.

In light of the foregoing intervening circumstances which are causing and may well continue to
cause delays, we respectfully request a further adjournment of the April 3, 2020 deadlines for the
submission of pretrial papers until April 24, 2020 (and similar extensions for the few later
submissions). Our new proposed schedule is attached. We have considered in making this request
that Passover and Easter will occur during this period. Most importantly, we believe that there
will be no prejudice to any party because the trial is currently adjourned sine die. And the parties
will still be in a position to suggest a new trial date on April 27, 2020, as your Honor directed in

HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
      Case 1:17-cv-03086-AJN-SDA Document 300 Filed 03/24/20 Page 2 of 4




The Honorable Alison J. Nathan
March 24, 2020
Page 2

last week’s order. Defendants’ counsel has advised us that Defendants will take no position on
Plaintiff’s request for a 3-week extension.



Respectfully submitted,

                                                Plaintiff's request is hereby granted. The Court
  /s/ Lawrence M. Kaye
                                                adopts Plaintiff's proposed revised schedule for the
Lawrence M. Kaye
HERRICK, FEINSTEIN LLP                          filing of pretrial materials.
2 Park Avenue                                   SO ORDERED.
New York, NY 10016
lkaye@herrick.com
212-592-1410 Telephone
212-592-1500 Facsimile

Attorneys for Plaintiff
Republic of Turkey


Enclosure


cc: All Counsel of Record (via ECF)
        Case 1:17-cv-03086-AJN-SDA Document 300 Filed 03/24/20 Page 3 of 4




                                                              Current Date     Proposed New
                                                                                   Date
Joint Pretrial Report (Rule 6.A):                             April 3, 2020    April 24, 2020
  • Statement regarding subject matter jurisdiction
  • Summary of claims and defenses to be tried
  • Statement as to number of trial days needed
  • Any stipulations or agreed statements of fact or law
      to which all parties consent
  • List of witnesses who will testify at trial and a brief
      summary of the substance of each witness’
      testimony
  • Designations of deposition testimony to be presented
      to the court and any counter-designations and
      objections to admissibility by any other party
  • Exhibit lists, including any objections to
      admissibility by the other party
  • A statement of the damages claimed and any other
      relief sought

Motions in limine (Rule 6.B.)                                 April 3, 2020    April 24, 2020

Pretrial Memorandum of Law (Rule 6.C.)                        April 3, 2020    April 24, 2020
(optional)

Trial Exhibits (Rule 6.E.)                                    April 3, 2020    April 24, 2020

Proposed Findings of Fact and Conclusions of Law (Rule        April 3, 2020    April 24, 2020
6.F.i.)

Deposition Excerpts                                           April 3, 2020    April 24, 2020
(Rule 6.F.ii.)

Direct Testimonies of Trial Witnesses (Rule 6.F.iii.)         April 3, 2020    April 24, 2020

Courtesy Copies (Rule 6.G)                                     As soon as        As soon as
                                                               practically       practically
                                                              possible after    possible after
                                                                  filing            filing
List of Affiants to Cross-Examine (Rule 6.F.iii.)             April 8, 2020    April 29, 2020

Oppositions to motions in limine (Rule 6.B.)                  April 22, 2020    May 8, 2020




                                               Page 1 of 2
        Case 1:17-cv-03086-AJN-SDA Document 300 Filed 03/24/20 Page 4 of 4



Replies to motions in limine (Rule 6.B.)                 May 1, 2020   May 18, 2020

Final pretrial conference                                   TBD           TBD

Trial Date                                                  TBD           TBD




                                           Page 2 of 2
